Thaxter, J.
This action for money had and received was brought in the Superior Court and referred with the right to exceptions in matters of law reserved. The Referee rendered judgment for the plaintiff, and objections in writing to the acceptance of the report were filed by the defendant. The report was approved *233by the Justice of the Superior Court, and exceptions were taken by the defendant.
The first ground of alleged error is that the “plaintiff has failed to substantiate a finding in his favor by a fair preponderance of said testimony.” This objection can not avail the defendant, for if there is any evidence to support the findings of fact of the Referee, exceptions will not lie. Staples v. Littlefield, 132 Me., --, 167 A., 171.
The second, third and fourth objections are that the report is against law, that the report is against evidence, that the report is manifestly against the weight of evidence. These were properly overruled by the presiding Justice.
Rule XXI of the Supreme Judicial and Superior Courts reads as follows:
“Objections to any report offered to the court for acceptance, shall be made in writing and filed witli the clerk and shall set forth specifically the grounds of the objections, and these only shall be considered by the court.”
The grounds of objection as filed are not specific but general and can not be considered. Bucksport v. Buck, 89 Me., 320, 36 A., 456; Witzler v. Collins, 70 Me., 290; Mayberry v. Morse, 43 Me., 176; Camp Maqua Young Women’s Christian Association v. Inhabitants of Town of Poland, 130 Me., 485, 157 A., 859; Lincoln v. Hall, 131 Me., 310, 162 A., 267. The parties have selected their own tribunal to try this case, and under such circumstances are held to a strict compliance with the provisions of the statutes and of the rules of court governing the procedure authorized in such instances. Staples v. Littlefield, supra.

Exceptions overruled.